Citation Nr: 1441568	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee injury for the period prior to February 19, 2003.

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left knee injury for the period beginning on April 28, 2003.

3.  Entitlement to a rating in excess of 10 percent for a low back disability for the period prior to February 1, 2005.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2013, which vacated a July 2012 Board decision and remanded the issues on appeal for additional development.  The matters initially arose from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that issues remanded to the Agency of Original Jurisdiction (AOJ) in June 2013 as to ratings for major depressive disorder and a low back disability after February 1, 2005, including entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), and entitlement to an earlier effective date for major depressive disorder have not been returned for appellate review.  They remain on appeal, but will not be addressed at this time. 

The issues listed on the title page are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its October 2013 memorandum decision the Court found the July 2012 Board decision did not adequately address evidence reported in a May 1994 VA examination report noting complaints of knee buckling and a statement by the examiner that the knee disorder was secondary to recurrent patellar subluxations or specific evidence after April 28, 2003, describing reported increased and flare-ups of left knee disability symptoms.  The Court also found that the decision did not cite medical evidence describing the Veteran's limitation of function due to flare-ups of low back disorder symptoms.  Therefore, additional development is required prior to appellate review.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the appellate record.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected residuals of a left knee injury for the periods prior to February 19, 2003, and for the period beginning on April 28, 2003.  The examiner must review the claims file and must note that review in the report.  Range of motion studies and all necessary tests and studies must be conducted.  

All relevant findings should be annotated in the examination report.  The examiner should render specific findings as to whether, either during the examination or manifested at any time during the appeal periods, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the knee.  If pain on motion is observed upon current examination, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

3.  Following completion of directive#1, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected low back disability to include for the period before and after February 1, 2005.  The examiner must review the claims file and must note that review in the report.  Range of motion studies and all necessary tests and studies must be conducted.  

All relevant findings should be annotated in the examination report.  The examiner should render specific findings as to whether, either during the examination or manifested at any time during the appeal period, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the low back disorder.  If pain on motion is observed upon current examination, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



